Citation Nr: 0944082	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  08-15 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1970 to April 1974 
and from March 2003 to November 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

In July 2009, the Veteran and his representative testified at 
a Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, appellate review of the Veteran's claim of 
entitlement to a disability rating in excess of 30 percent 
for service-connected bilateral plantar fasciitis at this 
time would be premature.  Although the Board sincerely 
regrets the additional delay, a remand is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

VA has a duty to assist a claimant in the development of his 
claim.  This duty includes providing a medical examination 
when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  Once VA undertakes the 
effort to provide an examination, whether or not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Where a medical examination does not contain sufficient 
detail to decide the claim on appeal, the Board thus must 
return it as inadequate for evaluation purposes.  Hayes v. 
Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.

At his July 2009 hearing, the Veteran and his representative 
contended that the Veteran's March 2007 VA Compensation and 
Pension (C&P) examination was inadequate.  Specifically, they 
asserted that the examination did not seem to be based on the 
applicable Diagnostic Code (DC) rating criteria for the 
evaluation of pes planus and, according to the Veteran, 
lasted approximately fifteen minutes.  The Board agrees with 
the Veteran regarding the first of these assertions; as such, 
no analysis of his latter assertion is necessary.

The RO rated the Veteran's plantar fasciitis analogously to 
pes planus pursuant to 38 C.F.R. § 4.71a, DC 5276.  This 
regulation provides for a 30 percent disability rating for a 
severe bilateral foot disorder in which there is objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  Id.  The 
maximum 50 percent disability rating is warranted for a 
pronounced bilateral foot disorder manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, and no improvement with 
orthopedic shoes or appliances.  Id.

Upon examination in March 2007, the Veteran reported pain in 
the plantar foot region of both feet and numbness in the same 
region while at rest and upon standing and walking.  He 
denied swelling, heat, redness, stiffness, fatigability, 
weakness, and lack of endurance.  The Veteran indicated that 
he was able to stand for up to one hour and able to walk one 
quarter of a mile.  He indicated that he used an orthotic 
shoe insert, and described its efficacy as poor.  The 
examiner found objective evidence of painful motion in both 
feet, namely dorsiflexion of the first metatarsophalangeal 
joint.  Specifically, the examiner noted minimal bilateral 
degenerative changes of this joint.  There also was objective 
evidence of tenderness in both feet, with the left foot 
exhibiting plantar aponeurosis and medial slip and the right 
foot exhibiting medial slip of aponeurosis.  There was no 
evidence of swelling, weakness, instability, or muscle 
atrophy noted in either foot.  There also was no evidence of 
abnormal weight bearing nor was there evidence of malunion or 
nonunion of the tarsal or metatarsal bones.  The Veteran did 
not have a skin or vascular foot abnormality.  The examiner 
diagnosed the Veteran with bilateral plantar fasciitis and 
opined that this condition prevented the Veteran from sports, 
exercise, and recreation.  The examiner also indicated that 
the Veteran's condition severely affected the Veteran's 
ability to shop, do chores, and travel, but only moderately 
affected the Veteran's daily activities of feeding, bathing, 
dressing, toileting, grooming, and driving.

Aside from finding objective evidence of painful motion and 
tenderness in both of the Veteran's feet, finding no 
objective evidence of swelling, and noting that the Veteran 
felt his orthotic inserts did not improve his condition, the 
Veteran's medical examination did not address any of the 
evaluation criteria for a 30 percent or a 50 percent 
disability rating under DC 5276.  Specifically, the examiner 
did not comment if there was marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation.  Therefore, it remains unclear to the Board 
whether the Veteran's plantar fasciitis meets the criteria 
for a disability rating in excess of 30 percent.  The law 
requires that VA ascertain the severity of a disorder by 
using the applicable evaluation criteria.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).  The Board accordingly remands 
this matter to the RO so that another medical examination 
addressing the evaluation criteria in DC 5276 may be 
scheduled and performed.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo 
an appropriate VA medical examination 
to determine the current nature and 
extent of the Veteran's bilateral 
plantar fasciitis as well as the nature 
and degree of any functional impairment 
caused by this condition.  The claims 
folder should be made available to and 
reviewed by the examiner, and the 
examiner should note such review in an 
examination report.  All indicated 
diagnostic studies deemed necessary 
shall be performed, and all findings 
should be reported in detail.  The 
examiner should comment on the 
Veteran's report regarding 
symptomatology and describe the 
evidence of all symptomatology.  This 
description shall include, but not be 
limited to, whether or not there 
is/are:  (1) objective evidence of 
marked deformity (pronation, abduction, 
etc.), (2) pain on manipulation and use 
that is accentuated, (3) an indication 
of swelling on use, (4) characteristic 
callosities, (5) marked pronation, (6) 
extreme tenderness of the plantar 
surfaces of the feet, (7) marked inward 
displacement and severe spasm of the 
tendo achilles on manipulation, and (8) 
improvement in the Veteran's bilateral 
plantar fasciitis from orthopedic shoes 
or appliances.  The rational for all 
conclusions or opinions reached must be 
provided in the report.

2.  Review the Veteran's claims file 
and undertake any additional 
development indicated, to include 
obtaining and associating with the 
claims file any additional pertinent 
records identified by the Veteran 
during the course of the remand.

3.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, the Veteran 
and his representative should be 
provided with a supplemental statement 
of the case and be afforded a 
reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


